Title: From Thomas Jefferson to Martha Jefferson Carr, 25 July 1787
From: Jefferson, Thomas
To: Carr, Martha Jefferson



Dear Sister
Paris July 25. 1787.

Your letter of May 5. 1786. came to my hands January 24. 1787. My memory tells me that I have answered the article in it relative to Mr. Bernard Moore’s purchase of books of Mr. Carr’s estate; yet as I find neither a copy nor note of my letter to you on that occasion, I will repeat what I therein assured you, that I am almost perfectly certain that Mr. Moore never accounted to me for the amount. Supposing the possibility of my memory’s deceiving me in this instance (which however I do not suspect) it would be found in my memorandum book of the date of the transaction which book is in the hands of Mr. Lewis. If Mr. Moore can point out the date, Mr. Lewis could soon examine it. But I am morally certain, that on recollection and examination he will be satisfied no settlement of this matter ever took place between him and me. His honour and justice will in that case set the matter to rights. Your favors of May 22. 1786. and Jan. 2. and Feb. 26. 1787. came to hand the first of them May 3. 1787, and the two last the 30th. of last month. You will not wonder therefore at the delay of my acknoleging the receipt of them. I am happy to hear the favorable accounts given of Sam Carr, which I think very possibly true, as I always believed the difficulty with him was not a want of capacity, but of attention; and that if any circumstance should ever arise to recall his attention to useful objects he would do well. Mr. Wythe gives me good accounts of Peter, and Mr. Madison transmits me similar ones of Dabney from the college of Prince Edward from time to time to the convent to habituate her to it. She is now there, contented, and in great favor. She had a fine passage, without a storm. Patsy enjoys good health, as I do also myself, except as to the accident of a dislocated wrist which happened to me ten months ago. It was badly set, and therefore neither it’s motion nor strength will ever be recovered in any great degree.—I recollect another circumstance which will inform you whether Mr. Moore settled with me. I gave you an account of every thing subsisting between Mr. Carr’s estate and myself, taken from my books with great care. If I have given no credit in that for Mr. Moore’s debt, be assured it was never accounted for to me. This  you can know by looking into the account in your hands. Remember me affectionately to Nancy, Lucy and Polly and be assured yourself of the sincere esteem with which I am Dear Sister your affectionate brother,

Th: Jefferson

P.S. I thank you for the small news. Be so good as to continue this kind of correspondence, as it is most welcome to me.

